COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER ON MOTION

 Cause number:               01-18-00239-CR
 Style:                      Steven Schmidt
                             v State of Texas
 Date motion filed*:         October 17, 2018
 Type of motion:             Motion for extension of time to file appellant’s brief
 Party filing motion:        Appellant
 Document to be filed:       Appellant’s Brief

Is appeal accelerated? No

 If motion to extend time:
         Original due date:            July 18, 2018
         Number of previous extensions      3          Current Due date: October 17, 2018
 granted:
         Date Requested:               November 16, 2018

Ordered that motion is:

          Granted
                 If document is to be filed, document due:
                       The Court will not grant additional motions to extend time
          Denied
           Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
            We order appellant’s brief to be filed within 10 days from the date of this order. See TEX.
            R. APP. P. 38.6(a), (d).

Judge's signature/s/ Shery Radack
                  Acting individually            Acting for the Court

Panel consists of ____________________________________________

Date: 10/23/18